


110 HR 6664 IH: To amend chapter 44 of title 18, United States Code, to

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6664
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Kirk (for himself
			 and Mrs. McCarthy of New York)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  impose limitations on the transfer of firearms by a person who has received
		  official notice of the revocation of the Federal firearms dealer license of the
		  person, or of the denial of the application of the person to renew such a
		  license.
	
	
		1.Limitations on transfer of
			 firearms by person who has received official notice of the revocation of the
			 Federal firearms dealer license of the person, or of the denial of the
			 application of the person to renew such a license
			(a)In
			 general
				(1)LimitationSection
			 922 of title 18, United States Code, is amended by adding at the end the
			 following:
					
						(aa)(1)(A)It shall be unlawful for
				a person who has been notified by the Attorney General that the license issued
				to the person under this chapter to deal in firearms has been revoked, or that
				the application of the person to renew such a license has been denied, to
				transfer a firearm from the business inventory of the person into a personal
				collection of—
									(i)the person;
									(ii)an individual described in section
				923(d)(1)(B) with respect to the person; or
									(iii)an employee of the person.
									(B)It shall be unlawful for a person,
				individual, or employee referred to in subparagraph (A) to transfer, on and
				after the effective date of the revocation or denial (as the case may be)
				referred to in subparagraph (A), a firearm that had been in the business
				inventory of the person referred to in subparagraph (A), except to a person
				licensed under this chapter.
								(2)Paragraph (1) shall not apply with
				respect to a license revocation or denial determination which has been
				reversed.
							.
				(2)Conforming
			 amendmentSection 923(c) of such title is amended in the 2nd
			 sentence by inserting section 922(aa) and to after
			 subject only to.
				(b)Inclusion in
			 license revocation notice of provisions of law prohibiting dealing in firearms
			 without a Federal firearms license and limiting transfer of firearms by person
			 who has received official notice of the revocation of the Federal firearms
			 dealer license of the personSection 923(f)(1) of such title is
			 amended in the last sentence by inserting , and shall set forth the
			 provisions of Federal law and regulation which prohibit a person not licensed
			 under this chapter from engaging in the business of dealing in firearms or are
			 relevant in determining whether a person is doing so, and the provisions of
			 section 922(aa) before the period.
			
